Citation Nr: 1515476	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977.  
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the claim addressed in this appeal in July 2014.  

The Veteran was scheduled to appear at a hearing before the Board in June 2014.  The Veteran failed to appear for the scheduled hearing.  His request for a hearing before the Board is considered withdrawn.

The Veteran's claims file is in an electronic format.  The electronic files (Virtual VA and eFolder documents on the VBMS system) have been reviewed in preparation for this decision. 


FINDING OF FACT

It is less than likely that a head injury incurred prior to September 8, 1977 resulted in a seizure disorder first medically diagnosed in 1985.


CONCLUSION OF LAW

A seizure disability was not incurred during the Veteran's service or as a result of any incident in service, to include a claimed head injury, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a seizure disability, and contends that the seizure disorder, although not diagnosed during service, is due to a head injury incurred in service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A second way to establish service connection is set forth in 38 C.F.R. § 3.303(b).  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  Epilepsy (seizure disability) is among the diseases defined by VA as chronic, and the discussion below addresses the provisions of  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465 (1994).

During service, in May 1976, the Veteran reported to the emergency room for a suture evaluation.  The provider stated that four sutures in the left frontal area of the Veteran's head were evaluated.  No details were noted as to how or when the Veteran incurred the injury that required sutures.  At service separation examination in May 1977, the Veteran's neurologic system was described as normal.  

This evidence is somewhat unfavorable to the claim, as there is no notation that the Veteran complained of symptoms that might be related to a seizure disorder during the remainder of his service after the May 1976 suture evaluation.  No diagnosis of a seizure disorder was assigned during service.  

In 1977, the Veteran submitted a claim for education benefits.  In 1982, he requested a certificate of eligibility for a VA home loan.  He submitted education benefits information and marriage, divorce, and dependents' information in 1982 through 1985.  The claims file is devoid of evidence of further contact between the Veteran and VA until December 2009, when the Veteran submitted claims for compensation benefits.  

No clinical or employment records are available for the period from the Veteran's May 1977 separation until 2005.  January 2005 Kaiser Permanente records reflect that the Veteran continued to take medication for control of a seizure disorder, but provide no information as to initial onset of seizures.  See SSA records.  

An October 2006 private treatment note reflects that the Veteran sought neurologic evaluation.  He reported having a history of temporal lobe epilepsy "for many years."  An MRI of the brain disclosed non-specific findings, possibly an underlying demyelinating process.  An October 2006 EEG was negative.  

At an October 2007 examination for SSA purposes, the Veteran reported a history of seizures, with the last seizure being in 1985, and possibly another in 2006.  He reported having "four to five seizures in the one to two months before he was tried on medications."  No other details regarding the onset or history of the seizure disorder were noted.  See October 2007 report, AKG, MD.  

For purposes of a Residual Functional Capacity assessment in October 2008, the Veteran reported having one seizure in 2006, one in 2007, and one in October 2008;  no details as to the early history of the Veteran's onset of epilepsy were noted.  A private provider who treated the Veteran in November 2008 noted that the Veteran incurred trauma to the left 4th finger in 1981, but made no notation regarding the initial onset or duration of a seizure disorder.  

VA outpatient treatment records dated in January 2009 reflect that the Veteran told the treating provider that he had a previous history of drug use, and provided a history of temporal lobe seizures.  The Veteran reported that he had been told that the seizure disorder, diagnosed in 1985, was due to his history of heavy drug use.  

In May 2009, the Veteran reported that his last seizure had occurred in 2008 "due to drug abuse."  At this point, the Veteran himself is providing factual evidence against his own claim.    

He reported onset of seizures in 1976.  When neurology consultation was provided in May 2009, the Veteran reported that his first major seizure was in 1985, while he was using cocaine.  The Veteran reported that his most recent seizure, in 2008, occurred when he was using cocaine.  

In April 2010, the Veteran submitted a statement indicating that he incurred a head injury in service when he fell from his bunk.  He did not recall details of the incident.  He reported several episodes of dizziness and nausea prior to his 1977 service discharge.  The Veteran reported that he began to have "seizures" in 1978 or early 1979 and that in 1984 he had another episode of dizziness and fainted.

At the time of June 2011 VA examination, the Veteran reported he began to have episodes of losing "orientation" some time in 1978 or 1979.  He further reported that he was not evaluated for the symptoms of head injury until 1985, when he had a "seizure" after he had used cocaine.  The VA examiner concluded that there was no objective indication of a cognitive disorder or behavioral compromise secondary to trauma-related damage.  At a separate VA examination in June 2011, the Veteran reported that his first seizure was in 1983, when he was attending a Lamaze class with the wife.  

Radiologic examinations of the skull noted that there was moderate involutional brain atrophy, but no evidence of brain injury.  For purposes of information, the Board notes that the term "involution" refers to progressive degeneration, such as that occurring naturally with age.  Dorland's Illustrated Medical Dictionary 970 (31st ed. 2007).  

The Veteran reported that he had been granted disability benefits by the Social Security Administration (SSA), based in part on a seizure disorder that limited his employability.  Records obtained from SSA in August 2014 disclose that the Veteran was awarded disability benefits, based on bilateral knee disability and a diagnosis of seizure disorder.  

At a March 2010 VA examination of his joints, the Veteran reported both that his seizures started while he was in service and that his first seizure was in 1985.  See March 17, 2010 VA examination note.  

The report of VA examination conducted in December 2014 reflects that the Veteran reported that his first seizure was in 1985.  The examiner concluded that the lapse of time between a 1976 injury and a 1985 seizure was too long for the 1985 seizure onset to be etiologically related to a head injury incurred in service prior to discharge in September 1977, and concluded that such a link was less than likely.    

Prior to 2009, some 30 years after the Veteran's 1977 service discharge, correspondence from the Veteran to VA addressed education benefits or matters other than compensation pertinent to benefits administered by VA.  These records shed no light on the Veteran's medical diagnoses during this lengthy period.  The only evidence of the Veteran's medical status from the date of his 1977 discharge through the end of 2004 are the Veteran's lay reports and statements and reports of lay history he provided for examination or treatment poroses or benefits applications (SSA and VA).  

The Veteran's reports of his seizure disorder history are the most specific information of record about the onset of that disorder.  The internal consistency and plausibility of those statements and the consistency of those statements must be considered, since records from other sources are lacking.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's reported history of continued symptomatology of seizures since active service has also been considered.  The Veteran has reported that he first manifested seizures in 1976 (one report), 1977 (one clinical report and April 2010 statement by Veteran), 1977 or 1978 (May 2009, June 2011 reports), 1984 (one report), 1978 to 1979 (December 2012 and January 2009 VA outpatient treatment reports), or, that his first seizure was in 1985 (May 2009 VA neurology consultation, December 2014 VA examination).  

The Veteran's reports are inconsistent.  He has reported, for purposes of the VA claim, that he may have had minor seizures or episodes of "disorientation" while he was in service or within the year following his service discharge (onset in 1977 to 1978).  See 2010 statement from the Veteran.  For VA treatment purposes, such as the neurology consultation in October 2007, the Veteran reported onset of seizures in 1985.  The Board finds it particularly significant that the Veteran reported onset of seizure in 1985, with onset related to drug abuse, for treatment purposes.  See October 2007 VA neurology examination.  He is again providing factual evidence against his own claim. 

The Board also finds it significant that the Veteran applied for VA home loan guarantee benefits and education benefits, but did not apply for service connection for a seizure disorder for compensation purposes and did not seek VA treatment.  The Board also finds it significant that the Veteran apparently did not seek private or VA medical evaluation for seizures until 1985.  

The mere absence of medical records for treatment of a seizure disorder does not contradict the Veteran's statements about his history of seizures soon after his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not seek medical evaluation of seizures for more than seven years after service.  This long period without seeking medical evaluation or being taken to an emergency room weighs against the claim.  Significantly, some reports by the Veteran (see October 2007 SSA examination, January 2009 and May 2009 VA outpatient treatment notes, reports of June 2011 and December 2012 VA examinations) indicate that seizures treated in 1985 were linked to drug abuse.  These reports are inconsistent with the Veteran's later statements for VA compensation purposes that some symptoms of seizures, such as period of disorientation, began during service or soon after the Veteran's 1977 service discharge.  

The Veteran's reports that the onset of seizure disorder was in 1985, and were linked to drug abuse at that time, are more plausible than the statements that seizures started in service or soon thereafter, but that no medical treatment was sought, as the records include multiple references to the Veteran's history of drug use and treatment for drug use.  

The Board finds it significant that the Veteran sought education benefits soon after his service, but did not submit a compensation claim until more than 25 years elapsed after his service discharge.  The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for a seizure disability, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim for education benefits in 1977 but did not initially file a claim for compensation for seizures until December 2009.  Had the Veteran been experiencing seizures, or symptoms the Veteran now indicates were manifestations of the initial onset of seizure disorder in 1977 or 1978, there seems to be no reason why the Veteran would not have also filed a compensation claim at that time.  

Finally, the most significant medical evidence of record is the report of December 2014 VA examination, and the diagnostic evaluations of the Veteran's brain.  The December 2014 VA examination report is entirely unfavorable to the Veteran's claim, since the examiner concluded that it was less than likely that a head injury in service in 1976 was linked to a seizure disorder which was first manifested in 1985.  The examiner found no evidence that the seizure disorder was manifested in service.  This opinion, reviewed in light of the inconsistencies among the Veteran's various descriptions of onset of symptoms in service, soon after service, within a few years after the Veteran's service, or in 1985, demonstrates that a seizure disorder was not present during the first year after the Veteran's service separation, during the presumptive period.  Therefore, a seizure disorder may not be presumed to be related to the Veteran's service.  The evidence is also unfavorable to a finding that a seizure disorder was chronically manifested in service and thereafter with no intercurrent cause.

Moreover, the diagnostic examinations disclosed no objective evidence of brain trauma due to injury.  Rather, diagnostic examinations disclosed only signs of degenerative processes of the type that appear over time.  This evidence, reviewed in light of the inconsistencies in the Veteran's reports of symptoms of seizures beginning in or soon after service, preponderates against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for a seizure disorder must be denied.  

Duties to assist and notify

After the Veteran submitted his claim for service connection for a seizure disorder in December 2009, a notice letter was issued in January 2010 which advised the Veteran of all elements required to substantiate a claim for service connection.  Additional notice letters were issued in April 2010 and May 2010.  Following Board's July 2014 Remand, the Veteran was afforded additional opportunity to submit or identify relevant evidence.  

The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the Veteran has not alleged that he was prejudiced in any way by the timing or content of notice to him, and the record discloses no prejudice.

The Veteran's service treatment records are associated with the claims file.  The Veteran has not identified any private treatment records prior to 2005; private treatment records dated from 2005 to the present are associated with the claims files.  SSA records have been obtained.  All identified VA clinical records have been obtained.  The Veteran reported treatment for drug abuse, but did not provide authorization to VA to obtain such records.  
The Veteran withdrew his request to testify before the Board.  The Veteran has been afforded VA examinations.  Medical opinions addressing the claims at issue were obtained.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  There has been substantial compliance with the actions directed in the 2014 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of his claims.  

ORDER

The appeal for service connection for a seizure disorder is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


